DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 1/06/2022. 
Claims 1-3 and 5 are pending. Claims 4 and 6-9 have been cancelled. Claims 1 and 5 have been amended. Entry of this amendment is accepted and made of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al. US2014/0260668 (hereinafter Liu) in view of Knopow et al. US2014/0031176 (hereinafter Knopow) in further view of Wiest et al. US2020/0171539A1 (hereinafter Wiest).
claim 1, Liu teaches a method for manufacturing a measurement pipeline portion of an ultrasonic flow meter  (see paragraph 0001, 0050-0051, 0070, Fig. 4) by blow molding (see para. 0070), that has an outer surface of a measurement pipeline portion  (see element 300), wherein the measurement pipeline portion includes a straight pipe-shaped pipe body (see element 302), a fluid inlet portion (see element 508) disposed in one end portion of the pipe body (see element 302), a fluid outlet portion (see end portion of element 302 opposite to element 508) disposed in the other end portion of the pipe body (see element 302), and a pair of ultrasonic wave input-output (see elements 504, 506) portions for attaching an ultrasonic wave transmission-reception unit transmitting and receiving an ultrasonic beam to and from an inside of the pipe body (see elements 500, 502), wherein the pair of ultrasonic wave input-output portions are formed in a sealed and bulging manner in two places on a side surface of the pipe body, and positioned obliquely to a center line of the pipe body (see Liu Fig. 4, where a pair of ultrasonic output inputs 504, 506 are hermetically bulging at two sides of the pipe body located in an oblique direction relative to a centerline of the pipe body 302 are shown), and each of the ultrasonic wave input-output portions has a planar wall surface faced to each other for attaching the ultrasonic wave transmission-reception unit thereon (see Liu, Fig. 4, wherein planar walls of elements 504 and 506/input-output portions for attaching the ultrasonic wave transmission-reception unit 500, 502 are facing each other); 
wherein a part that is an outline protruding outwards from the ultrasonic wave input-output portion forms a ridgeline portion (see Lee, Fig. 4, wherein elements 504 and 506 show a part that is an outline protruding outwards from the ultrasonic wave input-output portions forming a ridgeline portion); and wherein the pipeline portion of the ultrasonic flow meter can be manufactured by blow molding (see para. 0070) and using a thermoplastic material in the mold (see para. 0064, 0070).
Although Liu teaches that the pipeline portion of the ultrasonic flow meter can be manufactured by blow molding and using a thermoplastic material in the mold (see para. 0064 and 0070), however, it does not specifically teach using a mold divisible into a plurality of pieces wherein the mold has an inner mold forming an outer surface of the measurement pipeline portion and the method steps of: opening the mold and storing a tubular parison as a soft-melted thermoplastic synthetic resin material in the mold; a step of molding the measurement pipeline portion by closing the mold, expanding the parison by injecting a gas into the parison, and bringing an outer surface of the parison into close contact with the inner mold of the mold; a step of taking out the solidified measurement pipeline portion by opening the mold after cooling the parison; and a step of cutting end portions of the fluid inlet portion and the fluid outlet portion of the measurement pipeline portion; and wherein the ridgeline portion is chamfered rounded and smooth.
Examiner contends that it is known in the art when blow molding, the use of molds that can be divided into a plurality of molds for the convenience of switching molds and that in performing the blow molding operation, a mold is first opened and a parison oft thermoplastic resin material which has been softened and melted, is received in the mold; the mold is then reclosed and gas is injected into the parison to expand the parison and close the outer surface of the parison against the inner mold of the mold to complete the molding; eventually opening the mold after cooling the parison 
Knopow teaches a method for extrusion blow molding (see Fig. 15) where multiple parts of a structure can be created by using multiple parts (see para. 0135, 0150-160) a polymer material such as resin (see para. 0160) is melted into a mold and it is later inflated in the mold where later it would be cooled down and ejected from the mold and trimmed in order to remove the solidified form and obtaining the desired product (see para. 0150-0160, Fig. 15) and further teaches to trim/smoothing the formed part (see para. 0150-0160, Fig. 15).
Given the teachings of Liu of using blow molding operation for the manufacturing of an ultrasonic flow meter measurement pipeline it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to apply the known technique of Knopow of blow molding in order to use a mold divisible into a plurality of pieces and having an inner mold forming an outer surface of the measurement pipeline portion and the method steps of opening the mold and storing a tubular parison as a soft-melted thermoplastic synthetic resin material in the mold; a step of molding the measurement pipeline portion by closing the mold, expanding the parison by injecting a gas into the parison, and bringing an outer surface of the parison into close contact with the inner mold of the mold; a step of taking out the solidified measurement pipeline portion by opening the mold after cooling the parison; and a step of cutting end portions of the fluid inlet portion and the fluid outlet portion of the 
However, the combination of Liu and Knopow do not expressly or explicitly teaches a ridgeline portion being chamfered.
Wiest teaches an ultrasonic transducer comprising a part that is an outline protruding outwards from the ultrasonic wave input-output portion forms a ridgeline portion that is chamfered (see Wiest, Fig. 4a, wherein an outline protruding forming a ridgeline portion that is chamfered is shown).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a part that is an outline protruding outwards from the ultrasonic input-output portion forms a ridgeline portion that is chamfered for the benefit of easing assembly of the device while removing sharp edges on the piece. 

Regarding claim 2, the combination of Liu and Knopow in view of Wiest teaches all the materials as applied above for claim 1.  Liu further teaches that the fluid inlet portion (see element 508, Fig. 4) and the fluid outlet portion (see Fig. 4 opposing end to element 508 of pipe body 302) are the respective end portions of the pipe body (see element 302 Fig. 4, end portion 508 and opposite end to portion 508).
claim 3, the combination of Liu and Knopow in view of Wiest teaches all the materials as applied above for claim 1.  Liu further teaches that the measurement pipeline of the ultrasonic flow meter is created by blow molding (see Liu paragraph 0001, 0050-0051, 0070, Fig. 4) and Knopow teaches a method for blow molding (see Knopow para. 0150-0160, Fig. 15).
Although Liu is silent as to the details of blow molding of the measurement pipeline of the ultrasonic flow meter, given the teachings of Knopow of blow molding, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to perform the gas injection into the parison from at least one of the fluid inlet portion and the fluid outlet portion for the benefit of creating the desired design as needed and to produce desired parts by lowering costs compared to injection molding, and to allow for easily mold the desired parts.  In addition, the choice of blow molded gas injection port on at least one side from the fluid inlet portion and the fluid outlet portion as desired is a matter of engineering design choice and routine choice for a person skilled in the art.
Regarding claim 5, the combination of Liu and Knopow in view of Wiest teaches all the materials as applied above.  Liu teaches a part protruding outwards from the ultrasonic wave input-output portion formed as a flat portion that is almost parallel to a surface of the pipe body (see Fig. 4, where elements 504 and 506 from input-output portion are protruding and a portion/base portion of element 504 and 506 is almost parallel to a surface of the pipe body 302).  

Knopow teaches a blow molding method and teaches to trim/smoothing the formed part (see para. 0150-0160, Fig. 15).
Given the teachings of Knopow of a blow molding method where the formed part is trimmed/smoothed, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to form an input-output portion protruding outwards from the ultrasonic wave input-output portion to become a rounded and smooth ridge line portion or flat portion almost parallel to a surface of the pipe body for the benefit of making the wall thickness of the mold as uniform as possible in order to increase the strength of the piece.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-3 and 5 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments and because applicant arguments are directed to the newly added limitations now being treated on the merits over Liu in view Knopow in further view of Wiest.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864